 Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 1 of 21 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  ADOLFO ARREOLA and BERSABE
  AGUILAR BARRIOS, individually and on
  behalf of others similarly situated,
                                                                      COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  TACO CHULO LLC (D/B/A TACO
  CHULO), DIJA AMER , and GRETA DANA ,                                   ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Adolfo Arreola and Bersabe Aguilar Barrios , individually and on behalf of others

 similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace &

 Associates, P.C., upon their knowledge and belief, and as against Taco Chulo LLC (d/b/a Taco

 Chulo), (“Defendant Corporation”), Dija Amer and Greta Dana, (“Individual Defendants”),

 (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Taco Chulo LLC (d/b/a Taco Chulo),

Dija Amer, and Greta Dana.

       2.       Defendants own, operate, or control a Mexican Restaurant, located at 318 Grand St.,

Brooklyn, NY 11211 under the name “Taco Chulo”.
 Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 2 of 21 PageID #: 2




       3.      Upon information and belief, individual Defendants Dija Amer and Greta Dana, serve

or served as owners, managers, principals, or agents of Defendant Corporation and, through this

corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiffs were employed as a cook, a dishwasher, food preparers, and porters at the

restaurant located at 318 Grand St., Brooklyn, NY 11211.

       5.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

       6.      Rather, Defendants failed to pay Plaintiffs appropriately for any hours worked either,

at the straight rate of pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       8.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

       9.      Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       10.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       11.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York



                                                   -2-
 Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 3 of 21 PageID #: 3




Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       12.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

       14.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Mexican Restaurant located in this district. Further, Plaintiffs were employed by

Defendants in this district.

                                                PARTIES

                                                 Plaintiffs

       15.     Plaintiff Adolfo Arreola (“Plaintiff Arreola” or “Mr. Arreola”) is an adult individual

residing in Queens County, New York.

       16.     Plaintiff Arreola was employed by Defendants at Taco Chulo from approximately

2005 until on or about March 7, 2020.

       17.     Plaintiff Bersabe Aguilar Barrios (“Plaintiff Aguilar” or “Ms. Aguilar”) is an adult

individual residing in Queens County, New York.



                                                 -3-
 Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 4 of 21 PageID #: 4




       18.     Plaintiff Aguilar was employed by Defendants at Taco Chulo from approximately

2012 until on or about February 2020.

                                              Defendants

       19.     At all relevant times, Defendants owned, operated, or controlled a Mexican

Restaurant, located at 318 Grand St., Brooklyn, NY 11211 under the name “Taco Chulo”.

       20.     Upon information and belief, Taco Chulo LLC (d/b/a Taco Chulo) was a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 318 Grand St., Brooklyn, NY 11211.

       21.     Defendant Dija Amer is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Dija Amer is sued individually in her

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Dija Amer possessed

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controlled significant functions of Defendant Corporation. She determined the wages and

compensation of the employees of Defendants, including Plaintiffs, established the schedules of the

employees, maintained employee records, and had the authority to hire and fire employees.

       22.     Defendant Greta Dana is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Greta Dana is sued individually in

her capacity as a manager of Defendant Corporation. Defendant Greta Dana possessed operational

control over Defendant Corporation and controlled significant functions of Defendant Corporation.

She determined the wages and compensation of the employees of Defendants, including Plaintiffs,

established the schedules of the employees, maintained employee records, and had the authority to

hire and fire employees.




                                                  -4-
 Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 5 of 21 PageID #: 5




                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       23.     Defendants operate a Mexican Restaurant located in the Williamsburg section of

Brooklyn in New York City.

       24.     Individual Defendants, Dija Amer and Greta Dana, possess operational control over

Defendant Corporation, possess ownership interests in Defendant Corporation, or control significant

functions of Defendant Corporation.

       25.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       26.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       27.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       28.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       29.     Upon information and belief, Individual Defendant Dija Amer operated Defendant

Corporation as either an alter ego of herself and/or failed to operate Defendant Corporation as an

entity legally separate and apart from herself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,




                                                  -5-
 Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 6 of 21 PageID #: 6




             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for her own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for her own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of her own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect her own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       30.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

       31.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       32.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiffs



                                                   -6-
 Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 7 of 21 PageID #: 7




        33.    Plaintiffs are former employees of Defendants who were employed as a cook, a

dishwasher, food preparers, and porters. Plaintiffs seek to represent a class of similarly situated

individuals under 29 U.S.C. 216(b).

                                      Plaintiff Adolfo Arreola

        34.    Plaintiff Arreola was employed by Defendants from approximately 2005 until on or

about March 7, 2020.

        35.    Defendants employed Plaintiff Arreola as a food preparer, a cook, a dishwasher, and

a porter.

        36.    Plaintiff Arreola regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

        37.    Plaintiff Arreola’s work duties required neither discretion nor independent judgment.

        38.    From approximately April 2014 until on or about May 2018, Plaintiff Arreola worked

from approximately 3:00 p.m. until on or about 12:30 a.m., Mondays through Saturdays (typically

57 hours per week).

        39.    From approximately June 2018 until on or about February 2019, Plaintiff Arreola

worked from approximately 5:00 p.m. until on or about 12:00 a.m., Mondays through Fridays

(typically 35 hours per week).

        40.    From approximately March 2019 until on or about March 2020, Plaintiff Arreola

worked from approximately 5:00 p.m. until on or about 12:00 a.m., 4 days a week (typically 28 hours

per week).

        41.    Throughout his employment, Defendants paid Plaintiff Arreola his wages in cash.

        42.    From approximately April 2014 until on or about November 2018, Defendants paid

Plaintiff Arreola $12.00 per hour.



                                                 -7-
 Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 8 of 21 PageID #: 8




       43.     From approximately December 2018 until on or about March 2020, Defendants paid

Plaintiff Arreola $15.00 per hour.

       44.     Plaintiff Arreola’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       45.     For example, Defendants required Plaintiff Arreola to work 1 hour past his scheduled

departure time every day, and did not pay him for the additional time he worked.

       46.     Defendants never granted Plaintiff Arreola any breaks or meal periods of any kind.

       47.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Arreola regarding overtime and wages under the FLSA and NYLL.

       48.     Defendants did not provide Plaintiff Arreola an accurate statement of wages, as

required by NYLL 195(3).

      49.      Defendants did not give any notice to Plaintiff Arreola, in English and in Spanish

(Plaintiff Arreola’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                     Plaintiff Bersabe Aguilar Barrios

       50.     Plaintiff Aguilar was employed by Defendants from approximately 2012 until on or

about February 2020.

       51.     Defendants employed Plaintiff Aguilar as a food preparer and a porter.

       52.     Plaintiff Aguilar regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       53.     Plaintiff Aguilar’s work duties required neither discretion nor independent judgment.




                                                   -8-
 Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 9 of 21 PageID #: 9




         54.   From approximately April 2014 until on or about June 2018, Plaintiff Aguilar worked

from approximately 9:00 a.m. until on or about 5:00 p.m., 5 days a week (typically 40 hours per

week).

         55.   From approximately June 2018 until on or about June 2019, Plaintiff Aguilar worked

from approximately 2:00 a.m. until on or about 4:00 p.m., 5 days a week (typically 70 hours per

week).

         56.   From approximately July 2019 until on or about February 2020, Plaintiff Aguilar

worked from approximately 10:00 a.m. until on or about 4:00 p.m., 5 days a week (typically 30 hours

per week).

         57.   Throughout her employment, Defendants paid Plaintiff Aguilar her wages in cash.

         58.   From approximately April 2014 until on or about June 2018, Defendants paid

Plaintiff Aguilar $9.00 per hour.

         59.   From approximately June 2018 until on or about February 2020, Defendants paid

Plaintiff Aguilar $12.50 per hour.

         60.   Defendants never granted Plaintiff Aguilar any breaks or meal periods of any kind.

         61.   No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Aguilar regarding overtime and wages under the FLSA and NYLL.

         62.   Defendants did not provide Plaintiff Aguilar an accurate statement of wages, as

required by NYLL 195(3).

      63.      Defendants did not give any notice to Plaintiff Aguilar, in English and in Spanish

(Plaintiff Aguilar’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                    Defendants’ General Employment Practices



                                                  -9-
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 10 of 21 PageID #: 10




      64.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      65.      Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked..

      66.      Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      67.      Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      68.      Defendants paid Plaintiffs their wages in cash.

      69.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      70.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      71.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.




                                                 - 10 -
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 11 of 21 PageID #: 11




      72.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      73.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      74.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      75.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).



                                                  - 11 -
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 12 of 21 PageID #: 12




      76.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage and overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA under the FLSA.

      77.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      78.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      79.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      80.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      81.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       82.     Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      83.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).



                                                 - 12 -
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 13 of 21 PageID #: 13




      84.      Plaintiffs (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      85.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      86.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      87.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      88.      Plaintiffs (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      89.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      90.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      91.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      92.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.



                                                 - 13 -
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 14 of 21 PageID #: 14




      93.      Plaintiffs were damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      94.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      95.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      96.      Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      97.      Plaintiffs were damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      98.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      99.      Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      100.     Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      101.     Plaintiffs were damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION



                                                 - 14 -
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 15 of 21 PageID #: 15




                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      102.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      103.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      104.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      105.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      106.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).



                                                  - 15 -
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 16 of 21 PageID #: 16




        107.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.



                                    EIGHTH CAUSE OF ACTION

                    VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

        108.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        109.     Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        110.     Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;




                                                   - 16 -
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 17 of 21 PageID #: 17




        (d)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiffs and the FLSA Class members;

        (e)     Awarding Plaintiffs and the FLSA Class members damages for the amount of

 unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;

        (f)     Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

 equal to 100% of their damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (g)     Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiffs;

        (h)     Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiffs;

        (i)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiffs;

        (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

 taken against wages;

        (k)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiffs;

        (l)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

 overtime compensation, and for any improper deductions or credits taken against wages, as well

 as awarding spread of hours pay under the NYLL as applicable



                                                   - 17 -
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 18 of 21 PageID #: 18




        (m)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

 recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (n)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

 (100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

 shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

 NYLL § 198(3);

        (o)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

 interest as applicable;

        (p)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

 action, including costs and attorneys’ fees;

        (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (r)     All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

         Plaintiffs demand a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        April 23, 2020

                                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                By:              /s/ Michael Faillace
                                                          Michael Faillace [MF-8436]
                                                          60 East 42nd Street, Suite 4510
                                                          New York, New York 10165
                                                          Telephone: (212) 317-1200
                                                          Facsimile: (212) 317-1620


                                                 - 18 -
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 19 of 21 PageID #: 19




                                              Attorneys for Plaintiffs




                                     - 19 -
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 20 of 21 PageID #: 20
Case 1:20-cv-03297-KAM-RER Document 1 Filed 07/22/20 Page 21 of 21 PageID #: 21
